Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, corresponding claims 1-15 in the reply filed on 05/17/2021 is acknowledged. Claims 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/03/2020 and 11/14/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because there are many reference signs mentioned in the description, but they are not in the drawings, for examples, “228, 328, 428, 528, 628, 728, 828, 238, 338, 438, 538, 638, 738, 838, 720” are not in the drawings. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features cancelled from the claims:
the plurality of disc magnets in claim 3 (as current Figures 6-7show two square magnets 176 between the first and second blades and there is no disc magnet between the first and second blades as required by claims 1 and 3).
the magnetic assembly is located on at least one of a yoke coupled to the inner blade in claim 5 (there is no drawing to show that feature),
the electric motor of the adjustable gap assembly in claim 8.
the windings coupled to the cross-portion of the guide member in claim 9 (see Figures 27-29, 31-32, there is windings coupled to the inner blade, not the guide member).
the motor of claims 10 and 14.
the electromagnets (Figures 27-28 show only one electromagnet 776) of claim 10, line 4.
No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
	In this case, the abstract is confusing because it appears to contain multiple embodiments of hair clippers and is not directed to the preferred embodiment. For example, lines 5-6 recites that “the yoke… may be magnetized to create an attractive or repulsive force between the inner blade and the outer blade” but lines 7-8 recites “the yoke is not metallic…the magnetized yoke may be a non-conductive magnet carrier…plastic…ferromagnetic”.
Thirty one pages of the lengthy specification have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
For examples, the specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required the plurality of disc magnets of claim 3 between the first and second blades as required by claim 1; the electromagnet comprising windings of claim 9 is a single magnet conflicts with the scope of claim 1 that requires a plurality of magnets; and the specification fails to discuss that the scope of claim 10 with the scope of claim 1 that requires magnets between two blades (see the 112 below).
Claim Objections
Claims 1, 5 and 15 are objected to because of the following informalities:
Claim 1, line 8 “the blade guide” should read –the blade guide assembly--.
Claims 5 and 15, line 2 “…a yoke coupled to the inner blade, the inner blade, or the outer blade” should read --…a yoke coupled to the inner blade. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 9-10, 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites “a plurality of disc magnets” as seen in an embodiment of Figures 15-22, but these magnets are not described in the specification that they are between the first and second blades and as required by claim 1 (because claim 3 depends on claim 1).
Claim 9 recites “an electromagnet…windings” as seen in an embodiment of Figures 27-29 and 31-32, but this magnet is a single magnet and not between the blades, thus, the scope of claim 9 conflicts with the requirement of claim 1 “a plurality of magnets that is between the first and second blades” and it is not described in the specification. Claim 10 has the same issue because claim 1 requires a plurality of magnets that is between the first and second blades (both claims 9-10 depend on claim 1). Claim 14 has the same issue of claim 10 because claim 11 requires the magnets between the blades (see the last two paragraphs of claim 11).
Examiner notes that there are many embodiments in this application, but they are not combinable to each other. Applicant is requested to correct the claimed invention (the embodiment) for appreciating the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 9-10, 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a plurality of disc magnets” is confusing whether the disc magnets refer to the magnets of claim 1 or additional disc magnets or the magnets of claim 1 being disc shapes. Even if the disc magnets are additional magnets as shown in the embodiment of Figures 15-22, it is unclear how the disc magnets generate an attractive force between the blade guide and the first blade. Therefore, the disc magnets of the embodiment of Figures 15-22 appear not combined with the invention of claim 1. If claim 3 is referencing an embodiment different the embodiment of claim 1, Applicant is requested to correct the claimed invention. For examination purpose, Examiner interprets the magnets of claim 3 being disc shaped.
Claim 5 recites the limitation "the inner blade… or the outer blade" in line 2.  There is insufficient antecedent basis for these limitations in the claim. These limitations are indefinite because it is unclear whether the claim inherently has these blades or refers new blades or refers to previously introduced blades (see claim 1, the first and second blades).
The scope of Claims 9-10 is confusing and having two issues. First, claim 1 recites “a plurality of magnets…between the first and second blades…generates an attractive force”, which show in Figures 6-7 (2 square magnets 176), but claim 9 recites “an electromagnet…windings” that is unclear whether it refers to one of the magnets of claim 1 or an additional electromagnet. Looking at an embodiment of Figures 27-29, the electromagnet (776) is not between the blades as required by claim 1. Second, Claim 10 recites “the electromagnets…attractive force” lacks of antecedent basis in this claim and these recitations are indefinite because it is unclear whether the claim inherently has these electromagnets or refers new electromagnets or refers to previously introduced electromagnets.
Claim 10 also recites that  “the sensor sends a signal to the electromagnets that increases a current in the magnetic assembly that increases the attractive force between the guide member and the first and second blades that reduces the frictional load between the first and second blades, which reduces the load on the motor” (emphasis added) is confusing because if the attractive force is increased between the blades, both blades strongly attach together and increase friction load between the blades, not reduce the friction load. Thus, this recitation is confusing. Claim 14 has the same issue of claim 10.
Claim 11 recites the limitation "the assembly" in line 7.  There is insufficient antecedent basis for this limitation in the claim. This limitation is indefinite because it is unclear whether it refers to the magnetic blade assembly or the blade guide assembly.
In claim 11, line 3 is the term “substantially parallel”. Examiner has reviewed the disclosure and can find no guidance for what the boundaries of this term might be. Is it parallel or not parallel?
Examiner notes that there are many embodiments in this application, but they are not combinable to each other. Applicant is requested to correct the claimed invention (the embodiment) for appreciating the invention.
All claims dependent from claim 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from rejected parent claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 11, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tautscher et al (US 2009/0199413) hereinafter Tautscher.
Regarding claim 1, Tautscher shows a magnetic blade assembly (Figures 1 a-c to 3), comprising:
a first blade (203, Figure 2a) comprising a first blade edge having a plurality of teeth (231);
a second blade (201) comprising a second blade edge having a plurality of teeth (211), the second blade edge being parallel to the first blade edge (Figures 2b-d), wherein the blades oscillate relative to the other (abstract); and
a blade guide assembly (207, 205, Figure 2a) captured between the first and second blades, the blade guide assembly maintaining a relative position of the first blade edge relative to the second blade edge (abstract recites “magnetic means 207 arranged to press both blades together”), the blade guide assembly comprising:
a guide member (a driving bridge 205, Para. 33. This driving bridge 205 is for driving or guiding a blade 203) including a base (209) and a cross-portion (for an example, an opening as seen in Figure 2a where the reference “255” is), the cross-portion being captured between the first and second blades (Figure 2a), the cross-portion having a first side adjacent to the first blade and a second side adjacent to the second blade (Figure 2a); and
a magnetic assembly (magnetic means 207) comprising a plurality of magnets (para. 8 “magnetic units”) extending along the cross-portion of the guide member between the first and second blades (see one of magnets 207 is on the opening); wherein the magnetic assembly generates an attractive force between the blade guide assembly and the first blade (Para. 35 “both, guard 201 and cutter 203, are attracted by the magnet 207 and, thus, pressed together in particular in the area of the teeth 211, 213”).
Regarding claim 2, Tautscher shows that the cross-portion of the guide member is a ferromagnetic material (Para. 35 recites “the guard 201 being of steel”).
Regarding claim 4, Tautscher shows that the cross-portion of the guide member generates the attractive force between the blade guide assembly and the first and second blades that maintains the attractive force that orients and supports the first and second blades during oscillation (Para. 35 recites “the cutter 203 and the guard 201 being of steel, both, guard 201 and cutter 203, are attracted by the magnet 207 and, thus, pressed together in particular in the area of the teeth 211, 213” and abstract recites “blades arranged to be moveable with respect to each other are proposed…magnetic means arranged to press both blades together”).
Regarding claim 11, as best understood, Tautscher shows a magnetic blade assembly (Figure 2a), comprising:
an outer blade (201) comprising an outer blade edge having a plurality of teeth (211); 
an inner blade (203) comprising an inner blade edge having a plurality of teeth (231), the inner blade edge being parallel to the outer blade edge and oscillates over the outer blade (Figures 2b-d); and
a blade guide assembly (205, 207, Figure 2a) captured between the inner blade and outer blade, the blade guide assembly maintaining a relative position of the inner blade edge relative to the outer blade edge as the inner blade oscillates over the outer blade, the blade guide assembly comprising:
a T-shaped guide member (a driving bridge 205, Para. 33. This driving bridge 205 is for driving or guiding a blade 203. Since Applicant loosely claim T-shaped guide member without providing its structure, therefore, there are many T shape, for an example, see Figure 2d below for the T-shaped and meet this limitation) including a base (209) and a cross-portion (for an example, an opening as seen in Figure 2a where the reference “255” is), the cross-portion being captured between the inner and outer blades (Figure 2a), the cross-portion having an inner section adjacent to the inner blade and an outer portion adjacent to the outer blade (Figure 2a, one side is close to the blade 201 and other opposite side is close to the blade 203); and
a magnetic assembly (magnetic means 207) comprising a plurality of magnets (para. 8 recites “magnetic units”) disposed on the inner section of the cross-portion between the guide member and the inner blade (see one of magnets 207 is on the opening); wherein the magnetic assembly generates a magnetic attractive force between the blade guide assembly and the inner blade (Para. 35 recites “both, guard 201 and cutter 203, are attracted by the magnet 207 and, thus, pressed together in particular in the area of the teeth 211, 213”).

    PNG
    media_image1.png
    498
    726
    media_image1.png
    Greyscale

Regarding claim 12, Tautscher shows that the inner section of the cross-portion of the T-shaped guide member couples to the inner blade and translates the inner blade over the outer blade, wherein translation of the inner blade controls a gap length between the inner and outer blade edges (Para. 33. This driving bridge 205 is for driving or guiding a blade 203 oscillation relative to the blade 201. See figure 2e, the blades are oscillated left to right and right to left,  a gap length between teeth of the blades are controlled, in order to shear or cut hair).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tautscher. 
Regarding claim 3, as best understood, Tautscher shows all of the limitations as stated in claim 1 above including rectangle magnets, not disc magnets.
It would have been an obvious matter of design choice to make the magnets of whatever form or shape was desired or expedient, including disc shapes to press both blades together. Furthermore, the shape of the magnet is merely a recognized equivalent way to generate an attraction force, since applicant has not disclosed that having any specific construction of the disc shaped magnets solve any stated problem or is for any particular purpose, and it appears the rectangular-shaped magnets would perform equally well while being constructed of any shape of magnets including disc shapes. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey etal., 149 USPQ 47.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tautscher in view Andis (US 4989324). 
Regarding claims 5 and 15, Tautscher shows all of the limitations as stated in claims 1 and 11 above except a yoke.
Andis show a hair clipper that has a yoke (50, Figure 4) coupled to an inner blade (upper blade 30) for reciprocating movement of the movable inner blade relative to an outer blade 26 (Col. 4, lines 8-17).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the guide member (a driving bridge) of Tautscher to have a yoke, as taught by Andis, since this is known for the same purpose for connecting the movable blade to a driver (motor) for reciprocating the blade and that gives the manufacture a choice to make side and shape of clipper’s head. Since the driving bridge has or connects to a yoke, the driving bridge belongs to the yoke and the magnetic assembly is located on the yoke that is coupled to the inner blade.
Claims 6-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tautscher in view Yao (US 7234242). 
Regarding claims 6 and 12-13, Tautscher shows all of the limitations as stated in claims 6 and 11 above except an adjustable gap assembly, as set forth in the claims.
Yao shows a hair clipper (Figure 2) including inner and outer blades (121, 111 Figure 2) and an adjustable gap assembly (5) that couples to a base (a pushing rod) and translates the inner blade over the outer blade (Figure 3), wherein the adjustable gap assembly moves the inner blade edge relative to the outer blade edge to form a gap between the inner blade edge and the outer blade edge, wherein the adjustable gap assembly adjusts between two predetermined gap lengths (112, Figures 5-6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the guide member of Tautscher to have an adjustment gap assembly, as taught by Yao, in order to allow a user to adjust and cut vary hair lengths.
Regarding claim 7, the modified device of Tautscher shows that the adjustable gap assembly is manually powered (see a rotary wheel 5, Figure 2 of Yao).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tautscher in view Yao and further in view of Holmes (US 8341846). 
Regarding claim 8, Tautscher shows all of the limitations as stated in claims 6-7 above except that the adjustable gap assembly is electronically powered by an electric motor.
Holmes shows a hair clipper (Figures 1-5) comprising a manual gap adjustment assembly (see detents 5 and a handle 4, Figures 1-2) for adjusting hair cutting length. Holmes also shows an improvement of the gap adjustment assembly by an electric motor (Figures 3-4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the adjustment gap assembly of the modified device of Tautscher to have an electric motor, as taught by Holmes, in order to allow a user to use a single handle to automatically adjust the inner blade for cutting vary hair lengths (Col. 1, lines 44-46 of Holmes). Doing so, that gives the manufacture a choice to make a manual adjustment assembly or an automatically adjustment assembly depend customer’s demands (a manual adjustment assembly may cost less than the automatically one).
Claims 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tautscher in view Takahashi (US 2014/0117788).
Regarding claim 9, as best understood, Tautscher shows all of the limitations as stated in claim 1 above including magnets, but they are not electromagnets having wings.
Takahashi shows a hair clipper (Para. 93) having an electromagnet assembly (Figure 4) for generating a magnetic attractive force (Para. 61), wherein the electromagnet assembly has wings (coil 114b).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the magnets of Tautscher to have an electromagnet assembly including wings, as taught by Takahashi, since this is known for the same purpose for generating an attractive force.
Regarding claims 10 and 14, since there are many 112 issues of these claims, the specification, and the drawings, the scope of the claimed invention is not clear what scope to give claims 10 and 14, and it is not clear how the 112 rejections and other issues above will be overcome. So there is no suggestion of an indication of allowable subject matter at this time because the closest art above may be potentially used to reject claims 10 and 14. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        5/26/2021